                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                              DOCKET NO. 3:18-cv-00258-FDW
 GADO, INC.,                                         )
                                                     )
         Appellant,                                  )
                                                     )
 vs.                                                 )                    ORDER
                                                     )
 CHRISOULA MILLER,                                   )
                                                     )
         Appellee.                                   )
                                                     )

        THIS MATTER is before the Court on Notice of Appeal from the Bankruptcy Court case

number 17-31752 (Doc. No. 1). On August 7, 2018, the Bankruptcy Court submitted the

Certificate of Readiness (Doc. No. 3), which triggered the Bankruptcy Scheduling Order as entered

on the docket in this matter on August 8, 2018, and established the deadline of August 22, 2018,

for Appellant to file its brief.

        On August 24, 2018, Appellee Chrisoula Miller’s moved to dismiss the appeal for various

reasons, including the fact Appellant had failed to timely submit its pleadings in prosecution of its

appeal (Doc. No. 5). On September 5, 2018, Appellant GaDo, Inc., filed a document entitled

“Brief,” purporting to argue “that the bankruptcy order should be set aside . . . .” (Doc. No. 7, p

1.) Nothing in this Brief addressed the untimeliness of the pleading or otherwise responded to

Appellee’s Motion to Dismiss.

        On September 7, 2018, Appellee moved to strike the “Brief” filed by Appellant (Doc. No.

8).    On September 17, 2018, Appellant filed its “Response to the Motion to Dismiss,”

approximately twenty-four days following the filing of the motion to which Appellant sought to


                                                 1
respond. Appellee replied to this response on September 24, 2018. All pending motions are now

ripe for ruling.

        As an initial matter, the Court notes Appellant has never requested any extension of time

in the matter while it has been pending before the Court, nor has Appellant argued or shown good

cause to excuse the multiple untimely filings in this matter. For the reasons stated in Appellee’s

memorandum in support of her motion to dismiss (Doc. No. 6), as well as the memorandum in

reply to Appellant’s response (Doc. No. 13), dismissal of this appeal is appropriate. In light of this

ruling of dismissal, the pending motion to strike is now moot.

        IT IS THEREFORE ORDERED that Appellee’s Motion to Dismiss (Doc. No. 5) is

GRANTED. Accordingly, Appellee’s Motion to Strike (Doc. No. 8) is DENIED AS MOOT. This

matter is DISMISSED, and the Clerk is respectfully directed to CLOSE THE CASE.

        IT IS SO ORDERED.


                                            Signed: November 5, 2018




                                                  2
